     Case 1:17-cr-00350-LAP Document 1325
                                     1323 Filed 12/28/20
                                                12/24/20 Page 1 of 2

                                      Defendant's sealing request is
                                      granted. SO ORDERED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------X                                         12/28/2020
UNITED STATES OF AMERICA


           -against-                   Case: 17 Cr. 350-18 (LAP)

Andriy Petrushyn,                      DEFENDANT’S MOTION FOR
                                       LEAVE TO E-FILE UNDER SEAL

               Defendant.
-----------------------------X
          Pursuant to the Individual Practices Rules, and Local

Rules for United States District Courts for the Southern and

Eastern Districts of New York, Defendant Andriy Petrushyn, by

and through his attorney Igor Litvak, Esq., moves this court for

leave to file under seal his motion to modify his conditions of

release.   The Proposed Sealed Documents are attached to this

motion.    The main reason for this leave to file Defendant’s

motion under seal is to protect the confidential content of the

motion from disclosure to the public.

           Accordingly, Defendant respectfully asks the Court to

grant his request to file under seal his motion to modify his

conditions of release.

Date: December 23, 2020

                           Respectfully submitted,

                           /s/ Igor Litvak
                           _______________________

                           Igor Litvak, Esq.
                           The Litvak Law Firm, PLLC
                           1733 Sheepshead Bay Rd., Suite 22


                               Page 1 of 2
     Case 1:17-cr-00350-LAP Document 1325
                                     1323 Filed 12/28/20
                                                12/24/20 Page 2 of 2



                           Brooklyn, NY 11235
                           Office: (718) 989-2908
                           E-Mail: Igor@LitvakLawNY.com

                           Attorneys for Andriy Petrushyn

CC: via email:

AUSA Andrew Caldwell Adams
United States Attorney's Office, SDNY
One Saint Andrew's Plaza
New York, NY 10007
Email: Andrew.Adams@usdoj.gov

AUSA Andrew Mark Thomas
U.S. Attorney's Office- SDNY
One Saint Andrew's Plaza
New York, NY 10007
Email: andrew.thomas2@usdoj.gov




                               Page 2 of 2
